DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 24 February 2021.  In view of this communication and the amendment concurrently filed: claims 1-9, 16-17, 19-20, 25, 28, 30, 32, 42, and 46-47 were previously pending, with claims 42 and 46-47 being withdrawn from consideration; claim 30 was cancelled by the amendment; and thus, claims 1-9, 16-17, 19-20, 25, 28, 32, 42, and 46-47 are now pending in the application, with claims 42 and 46-47 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 24 February 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 7, lines 15-19 of the Remarks) states that the amendments to claims 1, 6, 9, and 32 has overcome the previous grounds of rejection thereof under 35 U.S.C. 112(b).  Since all instances of indefinite language have been removed, said grounds have been withdrawn.
The Applicant’s second argument (page 8, lines 9-21 of the Remarks) alleges that the amendment to claim 1 has overcome the previous grounds of rejection under 35 U.S.C. 103.  While the argument makes a broad statement that the amended limitations are not disclosed by Jones, no explanation or evidence is provided to this effect.  Most of said limitations were previously included in claims 30 and 32, and no specific argument is made against those grounds of rejection.  Therefore, this argument is unpersuasive and said grounds are maintained.  Claim 1 now additionally recites a direct electrical 
The Applicant’s third argument (page 8, lines 22-26 of the Remarks) alleges that Richards does not disclose the same limitations discussed above.  However, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated above, the limitations in question are disclosed by Jones, and no argument has been presented against the combination.  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.
The Applicant’s fourth argument (page 9, lines 1-20 of the Remarks) alleges that the invention provides various advantages over the prior art.  However, as none of these statements relate to the grounds of rejection, this argument is moot.
The Applicant’s fifth argument (page 9, line 21 to page 10, line 27 of the Remarks) alleges that the remaining claims are allowably by virtue of their dependency on claim 1.  This argument is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 is/are objected to for the following minor informalities:
Claim 1 recites the limitation “then circuit board” in line 8.  The term “then” appears to be a typo of the word “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9, 16-17, 19-20, 25, 28, and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the connector bars” in line 11.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether this term is intended to recite a new type of bars or to refer to the previously recited “conductor bars”.  In order 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, 16-17, 19-20, 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2003/0173857 A1), hereinafter referred to as “Jones”, in view of Richards et al. (US 2013/0134918 A1), hereinafter referred to as “Richards”.
Regarding claim 1, Jones discloses an electric machine [10] (fig. 1; ¶ 0028-0029) comprising: 
a stator [12] (fig. 1-2; ¶ 0028-0029), comprising:
a cylindrical stator core [15] having an end face (fig. 1-2; ¶ 0031-0032); 
slots [18] provided on the end face, each slot [18] running through the stator core [15] (fig. 2-4; ¶ 0034); 

    PNG
    media_image1.png
    512
    1057
    media_image1.png
    Greyscale

a plurality of conductor bars [14] disposed within the slots [18] (fig. 2; ¶ 0031, 0034-0035); and 
an end face assembly [16/17] electrically connecting at least two of the conductor bars [14] (fig. 1-3; ¶ 0031-0034), wherein the end face assembly [16/17] comprises a circuit board [16a-16f] (fig. 2-3; ¶ 0033), wherein [the] circuit board [16a-16f] comprises: 

an external electrical connection [19] for energizing the [conductor] bars [14] (fig. 2; ¶ 0038),
a rotor [20] having a plurality of magnetic pole pairs [23] (fig. 1; ¶ 0030); and 
a controller [phase control circuitry] directly electrically connected to said circuit board [16a-16f] (¶ 0058; Jones discloses “cutaways” [18] in the circuit board, which are disclosed in the application as providing the “direct” electrical connection, therefore Jones meets this limitation by disclosing the equivalent structure; fig. 2-3; ¶ 0040).  
Jones does not disclose the controller regulating the amplitude and frequency of the excitation current independently.
Richards discloses an electric machine [40] comprising a stator having conductor bars [50] (fig. 2; ¶ 0064-0065), and a controller [80] electrically connected to said stator for regulating an excitation current supplied to or from the conductor bars [50], wherein the controller regulates an amplitude of the excitation current independently of a frequency of the excitation current (¶ 0029-0030, 0066-0068).

    PNG
    media_image2.png
    378
    920
    media_image2.png
    Greyscale


Regarding claim 3, Jones further discloses that one or two conductor bars [14] are provided per slot [18] (fig. 1-2).
Regarding claim 4, Jones further discloses that an end of at least two conductor bars [14] protrudes outwardly from the end face, and wherein the end face assembly electrically connected to said conductor bars [14] receives the ends of the conductor bars [14] (fig. 2a; ¶ 0032-0034).
Regarding claim 5, Jones further discloses that the excitation current comprises a plurality of phases and wherein the controller is configured to supply the same phase of excitation current to each conductor bar [14] disposed within a slot [18] (	fig. 2b-3; ¶ 0035-0038, 0040).
Regarding claim 6, Jones further discloses that pluralities of slots [18] form one or more electrical slot groupings, each grouping being electrically connected to the controller in series, independently of other groupings (¶ 0040-0048).
Regarding claim 7, Jones further discloses that each electrical slot [18] grouping is energized by an excitation current having a separate electrical phase (¶ 0040-0048).
Regarding claim 8, Richards further discloses that the controller [80] comprises: 

Regarding claim 9, Richards further discloses that the power supply [82-90] comprises a current supply controller [102] to control the amplitude of the current supplied to the conductor bars [50]; wherein the current supply controller [102] comprises a regulating current supply feedback loop for regulating the current amplitude supplied to the conductor bars [50] dependent on a target speed [96] of the electric machine [10] (fig. 2; ¶ 0064-0070).
Regarding claim 16, Jones further discloses that the end face assembly [16/17] comprises one or more end face conductors [16] for electrically connecting the conductor bars [14] (fig. 1-3; ¶ 0028, 0031-0032).
Regarding claim 17, Jones further discloses that each end face conductor [16] comprises a conductive material [19] encased in insulating material [16a-16f] such that each end face conductor [19] is electrically isolated (fig. 3; ¶ 0033, 0037-0039).
Regarding claim 19, Jones further discloses that each of the end face conductors [16] is arranged to electrically connect two or more conductor bars [14] to a single phase electrical signal (¶ 0037-0044).
Regarding claim 20, Jones further discloses that each of the end face conductors [16] is segmented to form a discontinuous surface [19] (fig. 3; ¶ 0043-0044).
Regarding claim 25, Jones further discloses that the end face assembly [16/17] is configured to receive a thermal plate [31] to cool the end face assembly [16/17] (fig. 1; ¶ 0029; the housings, made of “aluminum, steel or other suitable metal”, inherently conduct heat generated in the conductors).
Regarding claim 32, Jones further discloses each electrical pathway [19-1, 19-2, etc.] electrically connecting conductor bars [14] to a separate phase of an electrical supply ((¶ 0033, 0037-0044).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Richards as applied to claim 1 above, and further in view of Houtman (US 3,528,171), hereinafter referred to as “Houtman”.
Regarding claim 2, Jones, in view of Richards, discloses the machine according to claim 1, as stated above.  Jones does not disclose that the plurality of conductor bars [14] fills between approximately 60% to 90% of the volume of the slot [18].
Houtman discloses an electric machine comprising a stator [10] with slots [14] and conductor bars [18] (fig. 1-2; col. 3, line 55 to col. 4, line 17), wherein the plurality of conductor bars [18] fills between approximately 60% to 90% of the volume of the slot [14] (col. 6, lines 40-72; col. 7, lines 4-45; Houtman discloses a “space factor”, i.e. the percentage of the slots that is filled, of approximately 80%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the conductor bars of Jones filling 60-90% of the volume of the slots as taught by Houtman, in order to improve the torque output relative to motors with lower space factors (col. 7, lines 46-61 of Houtman).

    PNG
    media_image3.png
    550
    602
    media_image3.png
    Greyscale

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Richards as applied to claim 1 above, and further in view of Nagahiro et al. (US 2017/0025913 A1), hereinafter referred to as “Nagahiro”.
Regarding claim 28, Jones, in view of Richards, discloses the machine according to claim 1, as stated above.  Jones does not disclose that the end face assembly [16/17] is provided with a plurality of cooling channels for receiving a cooling fluid from a cooling system.


    PNG
    media_image4.png
    453
    490
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the end face assembly of Jones having cooling channels as taught by Nagahiro, in order to efficiently cool the windings by providing direct contact with a cooling fluid (¶ 0167 of Nagahiro).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Smith et al. (US 6,411,002 B1) discloses an electric machine having a plurality of conductors disposed in slots, wherein the conductors have a fill factor of between 60 and 90 percent (col. 7, lines 5-34; col. 10, lines 40-50).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael Andrews/
Primary Examiner, Art Unit 2834